 

Exhibit 10.1

 



Amendment to

WARRANT TO PURCHASE COMMON STOCK

 

THIS AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK (this “Amendment”) is dated
and effective as of June 25, 2014, by and between Energous Corporation, a
Delaware corporation (the “Company”), and the investor signatory hereto (the
“Holder”). Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Warrant (as defined below).

 

RECITALS

 

WHEREAS, the Company previously issued a Warrant to Purchase Common Stock to the
Holder, which was designated as Warrant No. [___] and originally entitled Holder
to purchase [_______] shares of the Company’s common stock at an exercise price
per share of $[___] and an aggregate exercise price of $[_______] (the
“Warrant”);

 

WHEREAS, following the Company’s initial public offering and the 1-for-3.99
reverse stock split implemented in connection therewith the Warrant was adjusted
so that as of the date hereof it entitles Holder to purchase [______] shares of
the Company’s common stock at an exercise price per share of $[___] and an
aggregate exercise price of $[_______]; and

 

WHEREAS, pursuant to Section 4(b) of the Warrant, in the event of an Illiquid
Exit Transaction, the Holder of the Warrant is entitled, at the request of the
Holder, to a net settlement of the remaining unexercised portion of the Warrant
for an amount in cash equal to the Put Price (the “Net Cash Settlement
Provision”); and

 

WHEREAS, as a result of the Net Cash Settlement Provision, the Company is
required under Generally Accepted Accounting Principles to recognize a
derivative liability for the Warrant at fair value on its Consolidated Balance
Sheets, with corresponding changes in fair value to be recognized in earnings on
its Consolidated Statements of Operations in each subsequent period (the
“Liability Accounting Method”); and

 

WHEREAS, in order to be eligible to account for the Warrant as equity, in lieu
of a derivative liability, and to minimize potential charges to earnings under
the Liability Accounting Method, the Company has requested that the Holder amend
Section 4(b) of the Warrant to provide that, in lieu of the Net Cash Settlement
Provision, the Holder would have the right to receive the same form of
consideration received by the common stockholders of the Company in an Illiquid
Exit Transaction; and

 

WHEREAS, the Holder believes that the Amendment is in the best interests of the
Company and the Holder, and therefore has agreed to amend the Warrant as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Amendment to Warrant. Section 4(b) of the Warrant is hereby modified
and amended to add the following sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Section 4, in the case of an
Illiquid Exit Transaction that is not approved by the Company’s Board of
Directors, the form of consideration to be paid by the IET Buyer in payment of
the Put Price shall be the same form of consideration received by the Company’s
stockholders in the Illiquid Exit Transaction (and if more than one type of
consideration shall be received by stockholders in the Illiquid Exit
Transaction, the Holders shall be paid the same types of consideration in the
same proportions received by stockholders).

  

1

 



 

2.       No Other Modification. Except as expressly provided herein, this
Amendment shall not amend or modify the terms and conditions of the Warrant,
which terms and conditions shall remain in full force and effect.

 

3.       Governing Law; Jurisdiction. This Amendment shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Amendment shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
and Holder each hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder or to enforce a judgment or other court ruling in favor of the Holder.
THE COMPANY AND HOLDER EACH HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

4.       Counterparts. This Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

5.       Severability. If any provision of this Amendment is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the “invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Amendment so long as this Amendment as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a. valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.

 



  energous corporation         By:       Stephen R. Rizzone     President and
Chief Executive Officer





 

[Signature Page to Amendment to Warrant to Purchase Common Stock]

 



 

 

  

Holder

 



Print Name:       Signature:       Title (if entity):    



 



 

 

